Decrees affirmed. The single justice entered an interlocutory decree sustaining a demurrer to the bill which complains about various seemingly unrelated occurrences in the Probate Court for Worcester County. From that decree and a final decree dismissing the bill of complaint the plaintiff appealed. There was no error. The bill does not state concisely and with substantial certainty the substantive facts necessary to constitute a cause of action. It also would appear that the plaintiff’s remedy, if any, was by appeal under G. L. c. 215, § 9 (as amended through St. 1947, c. 360), and not by an independent bill in equity.